Citation Nr: 0507089	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation for right wrist 
tendonitis, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
However, the RO in Anchorage, Alaska currently has 
jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Although the veteran was afforded an examination in September 
2003, the need for one in this instance is twofold.  One is, 
the inadequacy of the September 2003 VA examination.  The 
other, is the need for consideration of other applicable 
criteria.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The most recent VA 
examination was conducted in September 2003, but the examiner 
did not address the factors of DeLuca.  

The veteran's right wrist tendonitis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215-5024 (2004).  Diagnostic Code 
5024 contemplates tenosynovitis, and provides for rating the 
disability as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5215 contemplates limited motion of 
the wrist and Diagnostic Code 5214 contemplates ankylosis.  
However, the medical records show that the veteran suffers 
from a ligament tear and x-rays are negative for arthritis.  
Therefore, it is possible to consider applicable codes for 
muscle injuries under 38 C.F.R. § 4.73.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:  

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of her service-
connected right wrist tendonitis.  The 
examiner should be provided the 
applicable diagnostic codes for wrist 
disabilities under 38 C.F.R. §§ 4.71a, 
4.73.  The examiner should state the 
findings in conformity with the 
applicable criteria presented.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  

The examiner should determine whether the 
right wrist exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.    

2.  The AMC should adjudicate the claim 
of entitlement to an increased evaluation 
for service-connected right wrist 
tendonitis in light of DeLuca v. Brown, 8 
Vet. App. 202 (1995), and provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 (2004).  
If the determination remains adverse to 
the veteran, she and her representative 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and her 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


